department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend n store o franchisees of a particular store p state t date of incorporation dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the infoimation provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons explained below facts you were incorporated in the state of p on t while you were formed as a non stock corporation your articles of incorporation contain no purpose clause you did not submit a copy of your bylaws you were formed by the owners of n stores you list your primary functions as educating and helping franchisee members with the n’s current and new policies communicating and finding resolution of member owners issues to n’s executives presenting and communicating the unresolved and disputed issues of franchisees to the o president group hosting trade shows with the vendors for the mutual benefit of franchisees and vendors this provides franchisees the opportunity to build one-to-one relationships with the vendors and vice- versa your membership is limited to n franchisee owners your revenue is exclusively from membership fees you forward a fourth of the membership fees you receive from members to o your other expenses include advertisement meeting expenses membership fees trade_show expenses event expenses and travel_expenses you are governed by your board_of directors chosen by your membership all members of your board_of directors serve without compensation law sec_501 of the code provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_58_294 1958_1_cb_244 holds that an association of licensed dealers in a certain type of patented product did not qualify as a business league the association in this ruling owned the controlling_interest in the corporation that held the basic patent of the product it engaged mainly in furthering the business interests of its member dealers and it did not benefit businesses that manufactured competing product of the same type covered by the patent revrul_66_338 1966_2_cb_226 describes an organization that was formed to promote the interests of a particular retail trade and is not exempt from federal_income_tax under sec_501 of the code because it advises its members in the operation of their individual businesses and sells supplies and equipment to them revrul_67_295 states that an organization composed of businessmen may qualify for exemption where its activities are limited to holding luncheon meetings devoted to a discussion review and consideration of the various problems in a particular industry directed to the improvement of business conditions for the industry as a whole revrul_68_182 states that the internal_revenue_service service will not in similar cases follow the decision entered by the united_states court_of_appeals seventh district in pepsi-cola bottlers’ association inc v united_states in that case members engaged in the bottling and sale of a single franchised soft-drink product their purposes and activities were directed to the more efficient production and sale of that product it is the position of the service that organizations promoting a single brand or product within a line_of_business do not qualify for exemption under sec_501 of the code in 440_us_472 ct_d 1979_1_cb_198 the court held that an organization of muffler dealers franchised by midas international corporation did not qualify for exemption from federal_income_tax as a business league under sec_501 of the code the organization's purpose was too narrow to satisfy the line_of_business test of sec_1 c -1 letter rev catalog number 47628k application of law you are not a business league as described in sec_501 of the code and sec_1 c because you are not organized to and your activities are not directed to improving business conditions of one or more lines of business as defined under this subsection rather you are formed to provide particular services to your members you are not as described in sec_1_501_c_6_-1 because your activities are not directed to the improvement of business conditions of one or more lines of business and you are formed to provide particular services to your members you are similar to the organization described in revrul_58_394 you promote the ‘product’ of n businesses membership is only open to those who own the specified ‘product’ - an n store you are engaging in activities that further the interests of the n franchise owners rather than store owners in general like that organization your activities only benefit and promote the interests your members and not the industry as a whole you are similar to the organization in revrul_66_338 in that you advise your members in the operation of their individual n businesses and help them network with vendors this is a service for the convenience of members and does not promote or improve a line of businesses in general you are not similar to the organization described in revrul_67_295 your membership is restricted to franchisee owners of o your activities do not address the various problems in a particular industry nor are they directed to the improvement of business conditions for that industry as a whole rather your activities address issues and conditions of one particular store n the service’s position outlined in revrul_68_182 applies to you the promotion of a single business franchise within a line_of_business does not qualify for exemption under sec_501 of the code your activities are all directed toward franchise owners of n and all your members are owners of n you are similar to the organization described in national muffler dealers association because your activities serve members who are specific franchise owners you provide particular services toward particular franchisees which does not represent one or more line of businesses therefore you are precluded from exemption under sec_501 of the code your protest you submitted a protest in response to our proposed adverse determination_letter the protest included a completed form_1024 application in which you deleted references to n we asked you to clarify discrepancies between the two applications provide information regarding any non-n franchisee members confirm whether webpages printed from the internet were from your website and to confirm the service of submitting n member dues to o in your response to our inquiries you indicated that you are part of another organization that is a coalition of franchisee owners that coalition consists of several franchise owner associations including your organization other n franchise owner associations and non-n franchisee owner associations according to its website you state that because you are part of the other organization you started educating convenience store owners as well as other franchisees letter rev catalog number 47628k d you state that you will enrol members that are not n franchisees later this year you indicated the majority of your members are n franchisees and you discuss issues and concerns of n corporations you communicate with four other businesses that are not n franchisees you along with these businesses have met with the city police chief to ask for more police patrolling of your convenience stores due to ongoing robberies you confirmed that web prints we provided to you are in fact pages printed from your website you state that you still have to amend the website the pages include the n logo along with your name one of the webpages includes links to n’s website the logo for n is displayed in the information describing your upcoming trade_show the n logo also appears on the newsletter prepared for your members you confirmed that you forward membership dues for each n member to the national franchisee owner’s organization o our response to your protest the information you submitted does not change our original determination that you do not qualify for exemption you are formed for the benefit of n franchisee owners this is evidenced by the fact that the name of n appears in your bylaws enrollment form website and membership listing you forward membership dues to the national organization of franchisees the fact that you have met with other area businesses and the local police to discuss crime in your area does not override your true purpose which is to advance the interests of n franchisee owners seeking mutual protection from law enforcement is not enough to support your claim that you advance the convenience store industry as a whole you have not explained how you educate and help franchisees with convenience store policies you have not proven that you have access to the business policies of stores other than those of n in order to be in a position to educate and help you have not demonstrated how you communicate and find resolutions between various convenience store owners and their respective franchisor executives you have not provided evidence that you present and communicate unresolved and disputed issues of non-n franchisees to national non-n franchisor groups you have not provided convincing evidence that you represent the interests of convenience store franchisees owners industry-wide apart from n franchisee owners therefore you are not an organization described in sec_501 of the code conclusion you are not promoting an industry as a whole you are organized and operated to promote the interests of your members who are franchisee owners of a particular company your activities are not directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of letter rev catalog number 47628k a particular services for individual persons accordingly we conclude that you are not exempt under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
